Exhibit 10.2

 

Summary of Harris Teeter Supermarkets, Inc. Executive Officer Incentive Bonus
Plan

 

Each Executive Officer (“Executive Officer”) of Harris Teeter Supermarkets, Inc.
(the “Company”) employed on July 9, 2013 (the “Effective Date”) is eligible for
an incentive bonus pursuant to the Executive Officer Incentive Bonus Plan (the
“Plan”) adopted by the independent members of the Company’s board of directors
on July 8, 2013. The purpose of the Plan is to provide an incentive for the
Executive Officers to successfully close the merger (the “Merger”) pursuant to
the Agreement and Plan of Merger dated July 8, 2013 among the Company, The
Kroger Co., and Hornet Acquisition, Inc.

 

Attachment A sets forth the name of the Executive Officer, the incentive bonus,
and the incentive bonus payable as a percentage of base salary. The maximum
amount of incentive bonuses payable to eligible Executive Officers under the
Plan is expected to be $782,250. All incentive bonuses will be paid in a single
lump sum cash payment on the date of the closing date of the Merger (the
“Payment Date”), to Executive Officers who remained continuously employed by the
Company or its subsidiaries or affiliates (including any successor(s) to such
entities) from the Effective Date through the Payment Date. In the event the
participating Executive Officer’s employment terminates for any reason prior to
the Payment Date or in the event the Merger does not occur and the merger
agreement is terminated, no incentive bonuses shall be paid under this Plan.

 

The Plan is intended to be exempt from the nonqualified deferred compensation
tax rules set forth in Section 409A of the Internal Revenue Code of 1986, as
amended and the corresponding regulations and other applicable guidance (“Code
Section 409A”). In the event that any amounts payable pursuant to this Plan are
subject to Code Section 409A, the applicable portions of the Plan shall be
interpreted in such a manner as to comply with Code Section 409A and shall be
deemed, to the extent necessary, to include the requirement that any payments
made to any “specified employees” upon their “separation from service” (as such
terms are defined by Code Section 409A) be delayed for six months, as required
by Code Section 409A. In no event shall the Company (including any subsidiary or
affiliate), any member of the Company’s board of directors, or any employee,
agent or other service provider have any liability to the Executive Officer for
any tax, fine or penalty associated with any failure to comply with the
requirements of Code Section 409A.


--------------------------------------------------------------------------------


Attachment A

 

Executive Officer Incentive Bonuses Name Title FYE 2013 Base Salary Amount
Percentage of Base Salary Thomas W. Dickson Chairman of the Board and Chief
Executive Officer $750,000 $262,500 35% Frederick J. Morganthall, II President
and Chief Operating Officer $537,500 $188,125 35% John B. Woodlief Executive
Vice President and Chief Financial Officer $500,000 $175,000 35% Rodney C.
Antolock Executive Vice President $447,500 $156,625 35% Total   $2,235,000
$782,250 35%

 

--------------------------------------------------------------------------------

